ACCEPTED
                                                                                        03-13-00285-CV
                                                                                               3630264
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  12/31/2014 2:31:59 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                                  NO. 03-13-00285-CV

                                                                   FILED IN
                                                            3rd COURT OF APPEALS
         TEXAS        COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN,
                                                                 AUSTIN   TEXAS
                                                            12/31/2014 2:31:59 PM
                                                                JEFFREY D. KYLE
                        Texas Comptroller of Public Accounts,        Clerk
                                          Appellant,

                                            v.

       Walker Electric Company, LLC; Walker’s Electric Company;
      Walkers Electric Company; Calvin G. Walker; and Stacy Walker
                                 Appellees.



                     From the District Court of Travis County
                126th Judicial District Court, No. D-1-GN-12-003613
                   Honorable Rhonda Hurley, Judge Presiding

                  APPELLEES’ MOTION TO EXTEND TIME TO FILE
                          MOTION FOR REHEARING

TO THE HONORABLE COURT OF APPEALS:

         Appellees, Walker Electric, Company, LLC, Walker’s Electric

Company, Walkers Electric Company, Calvin G. Walker, and Stacy Walker

(“Walker Electric”), hereby file their extension of time to file their motion for

rehearing, and respectfully show the Court the following:

         1.       Appellees’ Motion for Rehearing is due to be filed with this court

on or before December 31, 2014.




AUS-6045954-1 6060904/1
         2.       Appellees request an additional time of thirty (30) days, or until

February 1, 2015, in which to file their Motion for Rehearing.

         3.       This extension is needed because Ace Pickens, lead counsel

for Appellees, recently had an unexpected illness which required

hospitalization, and has not been able to return to work.

         4.       Attempts   to   contact counsel     for   Appellant   have   been

unsuccessful; therefore, I do not know if this motion is opposed or

unopposed.

         5.       This is Appellees’ second request for an extension of time to file

their Motion for Rehearing. This request is not sought solely for delay, but

so that justice may be done.

         WHEREFORE, PREMISES CONSIDERED, Appellees request that

this Court grant their Motion for Extension of Time to file its Motion for

Rehearing.




                                            2
AUS-6045954-1 6060904/1
                                Respectfully submitted,

                                Ace Pickens of
                                HUSCH BLACKWELL LLP
                                111 Congress Avenue, Suite 1400
                                Austin, TX 76701
                                Telephone: (512) 479-9709
                                Facsimile: (512) 479-1101
                                Email: ace.pickens@huschblackwell.com


                                By: /s/ Ace Pickens
                                      Ace Pickens
                                      TSB No. 15972000
                                      ATTORNEYS FOR APPELLEES



                          CERTIFICATE OF CONFERENCE
    The undersigned has attempted to contact Kristofer S. Monsor,
Counsel for Appellant, and has not received a return call.


                                     /s/ Ace Pickens
                                     Ace Pickens




                                        3
AUS-6045954-1 6060904/1
                          CERTIFICATE OF SERVICE

      I certify that I forwarded a copy of the foregoing Motion to Extend
Time to File Appellees’ Motion for Rehearing to the attorney for the parties,
by the method indicated next to his name, on this 31st day of December,
2014

         Kristofer S. Monson                   VIA EMAIL and MAIL
         Assistant Solicitor General
         Office of the Attorney General
         P.O. Box 12548 (MC 059)
         Austin, Texas 78711-2548
         Kristofer.monson@oag.state.tx.us




                                    /s/ Ace Pickens
                                    Ace Pickens




                                      4
AUS-6045954-1 6060904/1